Citation Nr: 0327249	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the appellant has established basic legal entitlement 
to Department of Veterans Affairs (VA) benefits as a child of 
the veteran.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the daughter of a veteran who served on 
active duty from November 1943 to February 1946, and died in 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
determination by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence dated 
in November 2003 the appellant withdrew her request for a 
personal hearing.  


FINDING OF FACT

The appellant is married; she is not a child for VA benefits 
purposes.


CONCLUSION OF LAW

The requirements for basic legal entitlement to VA benefits 
as a child of the veteran are not met.  38 U.S.C.A. §§ 101, 
104, 5103A, 5107 (West 2002); 38 C.F.R. § 3.57 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In a decision issued May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which had allowed the Board to provide the 
requisite VCAA notice without remanding such matters to the 
RO.  Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  In a 
subsequent decision the Federal Circuit also invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  
It was noted that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA and how it applied to her claim by correspondence 
dated November 7, 2001.  Although her claim was denied in 
January 2002, the record shows that the appellant continued 
to submit evidence, and that all evidence submitted 
subsequent to that determination was accepted and adequately 
considered prior to the certification of her appeal on 
November 25, 2002.  Therefore, the Board finds she is not 
prejudiced by any deficiency in the November 2001 notice.  
See PVA, supra.

The RO also advised the appellant of the evidence necessary 
to substantiate her claim by various documents, including the 
July 2002 statement of the case, during the course of this 
appeal.  These documents adequately notified her of the 
evidence necessary to substantiate the matter on appeal and 
of the action to be taken by VA.  As she has been kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA law provides that the term child of the veteran means an 
unmarried person (emphasis added) who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
or an illegitimate child; and is under the age of 18 years; 
or before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57

Pertinent VA regulations also provide that the marriage of a 
child does not bar benefits if the marriage was void, or has 
been annulled by a court having basic authority to render 
annulment decrees, unless VA finds the annulment was obtained 
through fraud or collusion; however, on or after January 1, 
1975, the marriage of a child terminated prior to November 1, 
1990, will not bar benefits if the marriage was terminated by 
death, or was dissolved by a court with basic authority to 
render divorce decrees.  38 U.S.C.A. § 103(e); 38 C.F.R. 
§ 3.55(b). 

The evidence shows the appellant is presently married and has 
been married since November 1988.  Numerous documents 
submitted in support of the claim, including a March 2000 
private medical report, notes that she has been married since 
November 1988.  The appellant does not dispute that she is 
presently married; in fact, she has consistently used her 
married name in correspondence submitted to VA.  She asserts, 
in essence, only that she is entitled to benefits based upon 
the veteran's service because of fairness and her present 
disability.  [In that regard, it is noteworthy that were she 
not married, present disability would only become a factor in 
establishing child status if it was shown that she became 
permanently incapable of self-support before reaching the age 
of 18 years.  That is neither alleged nor shown in the 
instant case.]

As the appellant is presently married, she is not a child of 
the veteran for VA benefits purposes.  Since the law is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish basic legal entitlement to VA 
benefits as a child of the veteran is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

